NO.  07-10-0371-CV
					 
	IN THE COURT OF APPEALS

	FOR THE SEVENTH DISTRICT OF TEXAS

	AT AMARILLO

	PANEL B

	OCTOBER 12, 2010
	______________________________


	IN RE ANASTACIO VASQUEZ, 
				Relator

	______________________________

	Original Proceeding for Writ of Mandamus
	_______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
	Pending before this court is the application of Anastacio Vasquez for a writ of mandamus. He requests that we "compel the Lamb County 154[th] District Court to order Lamb County Stephanie Chester District Clerk to send relator the transcriptions of the Court Reporter's notes of relator's first and second trials under the same cause number 2932."   We deny the application for the following reason. 
First, to the extent that Vasquez asks us to order the district court to order the district clerk to send him transcriptions of his trials, we cannot.   When a trial court has yet to act on a matter, authority entitles us only to order the court to act; it does not allow us to order it to make a particular decision.  O'Donniley v. Golden, 860 S.W.2d 267, 269 (Tex. App. - Tyler 1993, orig. proceeding).   Thus, we cannot direct the trial court to grant Vasquez' motion allegedly pending in the district court.
Second, Vasquez cites us no authority illustrating that the district court clerk is required to forward the aforementioned records to him or that the district court has the authority to so order the clerk.  Thus, he has not satisfied his burden to prove his entitlement to mandamus relief. 
Accordingly, the application for writ of mandamus pending before this court is denied.
Brian Quinn 
Chief Justice